     Case 1:21-cv-00205 ECF No. 1, PageID.1 Filed 03/01/21 Page 1 of 25




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


ATTORNEY GENERAL DANA NESSEL,
on behalf of the People of the State of
Michigan, and the STATE OF MICHIGAN,

                   Plaintiffs,

v.

3M COMPANY, E.I. DU PONT DE
NEMOURS AND COMPANY, THE                  Civil Action No. 21-CV-205
CHEMOURS COMPANY, THE
CHEMOURS COMPANY FC, LLC,                 NOTICE OF REMOVAL
DOWDUPONT, INC., CORTEVA, INC.,
DUPONT DE NEMOURS, INC., DYNEON,          JURY TRIAL DEMANDED
L.L.C., ARCHROMA U.S., INC.,
ARCHROMA MANAGEMENT, LLC,
ARKEMA, INC., ARKEMA FRANCE, S.A.,
AGC CHEMICALS AMERICAS INC.,
DAIKIN AMERICA, INC., DAIKIN
INDUSTRIES, LTD., and SOLVAY
SPECIALTY POLYMERS, USA, LLC,

                   Defendants.
       Case 1:21-cv-00205 ECF No. 1, PageID.2 Filed 03/01/21 Page 2 of 25




       Defendant 3M Company (“3M”), by and through undersigned counsel, hereby gives notice

of removal of this action, pursuant to 28 U.S.C. §§ 1442(a)(1) and 1446, from the State of Michigan

Circuit Court for the 17th Judicial Circuit, Kent County, to the United States District Court for the

Western District of Michigan. 3M is entitled to remove this action under the federal officer removal

statute, 28 U.S.C. § 1442(a)(1). As further grounds for removal, 3M states as follows.

                                PRELIMINARY STATEMENT

         1.    Attorney General Dana Nessel and the State of Michigan (“Plaintiffs”) brought this

action (the “PFAS action”) seeking to hold 3M and multiple others liable based in part on their

alleged conduct in designing, manufacturing, and/or selling per- and polyfluoroalkyl substances

(“PFAS”), including perfluorooctane sulfonate (“PFOS”) and perfluoro-octanoic acid (“PFOA”),

which purportedly have resulted in alleged damages to the natural resources and property of the

State. In their Complaint, Plaintiffs alleged that “PFAS as defined in this Complaint does not

include aqueous film-forming foams (‘AFFFs’) of any kind or type containing PFOA and/or

PFOS, or otherwise.” Compl. § 19.1 However, as set forth below, the discovery responses served

by Plaintiffs in this action on January 28, 2021 have made clear that Plaintiffs in this case do in

fact seek to recover against Defendants for alleged “PFAS” contamination at various sites

stemming in whole or in part from the use of PFAS-containing AFFF, including AFFF that is

subject to federal military specifications (“MilSpec AFFF”). Accordingly, 3M intends to assert the

federal “government contractor” defense against Plaintiffs’ claims. Under the federal officer

removal statute, 3M is entitled to remove this action to have its federal defense adjudicated in a

federal forum, as multiple courts addressing this issue in PFAS litigation have previously held.



1
         Pursuant to the Western District of Michigan e-filing rules and procedures, the summons
served on 3M, the complaint, 3M’s answer, and the notice of filing of notice of removal being filed
in state court are attached as separate exhibits (Exhibits A through D respectively).
                                                   2
        Case 1:21-cv-00205 ECF No. 1, PageID.3 Filed 03/01/21 Page 3 of 25




See, e.g., Ex. E, Order Denying Motion To Remand 7-8, Nessel v. Chemguard, Inc., No. 1:20-cv-

1080, ECF No. 60 (W.D. Mich. Jan. 6, 2021) (Maloney, J.) (“Nessel Order Denying Remand”); In

re Aqueous Film-Forming Foams Prods. Liab. Litig. (“In re AFFF”), No. 2:18-mn-2873, 2019

WL 2807266, at *2 (D.S.C. May 24, 2019). Such removal “fulfills the federal officer removal

statute’s purpose of protecting persons who, through contractual relationships with the

Government, perform jobs that the Government otherwise would have performed.” Isaacson v.

Dow Chem. Co., 517 F.3d 129, 133 (2d Cir. 2008); accord Ex. E, Nessel Order Denying Remand

5.

                                           BACKGROUND

          2.    As described below, this action is one of three purportedly separate actions that

Plaintiffs have brought to recover damages for alleged PFAS contamination in the State of

Michigan. Plaintiffs filed three separate complaints in three different courts in an apparent effort

to try to avoid federal jurisdiction for at least those claims initially filed in state court.

          3.    Plaintiffs filed this action on January 14, 2020, in the State of Michigan Circuit

Court for the 22nd Judicial Circuit, Washtenaw County, bearing Case No. 20-000049-NZ. See

Compl. Venue for this action was then changed to the State of Michigan Circuit Court for the 17th

Judicial Circuit, Kent County, where this action was assigned Case No. 20-03366-NZ.

          4.    Plaintiffs here generally allege that Defendants (including 3M) have manufactured,

marketed, and sold “PFAS and/or PFAS-containing products” which were used or discharged at

various sites throughout the State of Michigan. E.g., Compl. ¶ 100. Among other remedies,

Plaintiffs seek “[c]ompensatory damages arising from PFAS contamination and injury of the State

natural resources and property, including groundwater, surface waters, drinking water supplies,

biota, wildlife (including fish), and their associated soils, sediments, and uses, and other State

natural resources and property.” Id., p. 109. Plaintiffs assert claims against 3M and other
                                             3
       Case 1:21-cv-00205 ECF No. 1, PageID.4 Filed 03/01/21 Page 4 of 25




Defendants for liability under Michigan’s Natural Resources and Environmental Protections Act

(“NREPA”) (id. ¶¶ 457-503), and for negligence (id. ¶¶ 515-521), trespass (id. ¶¶ 522-356), public

nuisance (id. ¶¶ 537-550), and unjust enrichment (Id. ¶ 551-557).

         5.    On August 20, 2020, Plaintiffs filed two additional actions seeking damages and

other remedies for alleged PFAS contamination in Michigan. First, Plaintiffs filed a suit against

3M and other Defendants in the U.S. District Court for the Western District of Michigan, asserting

claims for injuries allegedly caused by PFAS from the use of MilSpec AFFF throughout Michigan.

See Ex. F, Nessel v. E.I. DuPont de Nemours and Co., et al., No. 1:20-cv-00787, ECF No. 1 (W.D.

Mich.) (the “putative MilSpec AFFF” complaint). After the case was assigned to the Hon. Paul L.

Maloney, the Judicial Panel for Multidistrict Litigation (“JPML”) transferred it, without objection

by Plaintiffs, to the U.S. District Court for South Carolina for inclusion in the In re AFFF MDL

pending before the Hon. Richard Gergel. In re AFFF, MDL 2873, ECF No. 687 (J.P.M.L. Sept.

11, 2020).

         6.    Second, Plaintiffs filed a suit in the State of Michigan Circuit Court for the 30th

Judicial Circuit, Ingham County, purportedly asserting claims for injuries allegedly caused by

PFAS from “commercial” or “non-MilSpec” AFFF throughout Michigan. See Ex. G, Nessel v.

Chemguard, Inc., et al., No. 20-000458-CE, Dkt. 1 (the “putative commercial AFFF” complaint).2

That state-court action was removed to the U.S. District Court for the Western District of Michigan

by other AFFF manufacturer defendants based on federal officer jurisdiction on the ground that

the alleged PFAS contamination at issue there arose in part from MilSpec AFFF, and defendants

intended to assert the federal government contractor defense against Plaintiffs’ claims. That case

was also assigned to Judge Maloney, and Plaintiffs moved to remand the action to state court,


2
       Plaintiffs did not name 3M as a Defendant in their putative commercial AFFF action.
                                                4
       Case 1:21-cv-00205 ECF No. 1, PageID.5 Filed 03/01/21 Page 5 of 25




contending that the complaint did not seek damages for MilSpec AFFF. Motion to Remand, Nessel

v. Chemguard, Inc., No. 1:20-cv-1080, ECF No. 25; see Ex. G, Putative Commercial AFFF

Complaint ¶ 5 (“This Complaint does not seek to remedy contamination caused by the release of

Mil-Spec AFFF.” (emphasis in original)). Judge Maloney denied the motion to remand, agreeing

with the defendants “that Plaintiffs’ artful pleading does not obviate the facts on the ground.” Ex.

E, Nessel Order Denying Remand 7-8. Over Plaintiffs’ objection, the JPML then transferred that

case, too, to the In re AFFF MDL. In doing so, the JPML explained that “it seems likely that

plaintiffs’ commercial AFFF and Mil-Spec AFFF actions will share common factual questions, as

both involve contamination of the same groundwater in the State of Michigan,” that it had

“previously rejected an attempt by a water authority to split its claims into AFFF and non-AFFF

complaints and thereby maintain an action outside the MDL,” and that “it would [be] inefficient

for plaintiffs’ commercial AFFF action to proceed separately from its Mil-Spec AFFF action.” Ex.

H, Transfer Order 4, In re AFFF, MDL 2873, ECF No. 866 (J.P.M.L. Feb. 4, 2021).

         7.    On January 28, 2021, Plaintiffs served 3M with their Objections and Responses to

Defendant Daikin America, Inc.’s First Set of Interrogatories and Requests for Admission

(attached as Exhibit I) (the “January 28 discovery responses”). Plaintiffs’ January 28 discovery

responses disclosed the identities of certain sites, including RACER Willow Run, at which

Plaintiffs are seeking to recover in this case for alleged PFAS contamination from both alleged

non-AFFF and AFFF sources. Upon information and belief, Plaintiffs elsewhere have claimed that

the contamination at some of the sites that Plaintiffs have put at issue in this case, including

RACER Willow Run, resulted in part from MilSpec AFFF.




                                                 5
       Case 1:21-cv-00205 ECF No. 1, PageID.6 Filed 03/01/21 Page 6 of 25




         8.    Venue is proper in this Court pursuant to 28 U.S.C. §§ 102 and 1441(a) because the

State of Michigan Circuit Court for the 17th Judicial Circuit, Kent County, is located within the

Western District of Michigan, Southern Division.

         9.    3M is not required to notify or obtain the consent of any other Defendant in this

action in order to remove Plaintiffs’ action as a whole under § 1442(a)(1). See, e.g., Durham v.

Lockheed Martin Corp., 445 F.3d 1247, 1253 (9th Cir. 2006); Torres v. CBS News, 854 F. Supp.

245 (S.D.N.Y. 1994); Steele v. United States, 2019 WL 6712024, at *4 (S.D. Ohio Dec. 10, 2019).

        10.    Pursuant to 28 U.S.C. § 1446(a), copies of “all process, pleadings, and orders served

upon [3M]” in this action as of this date are attached to this Notice of Removal as Exhibit J.

        11.    This Notice of Removal is timely filed under 28 U.S.C. § 1446(b) because “the case

stated by the initial pleading [wa]s not removable” and this Notice of Removal is being “filed

within thirty days after receipt by [3M] … of a copy of an … other paper from which it may first

be ascertained that the case is one which is or has become removable.” 28 U.S.C. § 1446(b). More

specifically, this Notice of Removal is being filed within 30 days after receipt by 3M of Plaintiffs’

January 28, 2021 discovery responses (attached as Exhibit I), from which 3M first ascertained that

this case is removable pursuant to the federal officer jurisdiction statute.

        12.    Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being served

upon all parties to this case, and a copy is being filed with the Clerk of the State of Michigan

Circuit Court for the 17th Judicial Circuit, Kent County.

        13.    By filing a Notice of Removal in this matter, 3M does not waive the rights of any

Defendant to object to service of process, the sufficiency of process, jurisdiction over the person,

or venue; and 3M specifically reserves the rights of all Defendants to assert any defenses and/or

objections to which they may be entitled.


                                                  6
       Case 1:21-cv-00205 ECF No. 1, PageID.7 Filed 03/01/21 Page 7 of 25




        14.    3M reserves the right to amend or supplement this Notice of Removal.

        15.    If any question arises as to the propriety of the removal of this action, 3M requests

the opportunity to present a brief and oral argument in support of removal.

                    REMOVAL IS PROPER UNDER THE FEDERAL
                  OFFICER REMOVAL STATUTE, 28 U.S.C. § 1442(a)(1)

        16.    Removal here is proper under 28 U.S.C. § 1442(a)(1), which provides for removal

when a defendant is sued for acts undertaken at the direction of a federal officer. Removal is

appropriate under this provision where the removing defendant establishes that: “(a) it is a ‘person’

within the meaning of the statute; (b) there is a causal nexus between its actions, taken pursuant to

a federal officer’s directions, and plaintiff’s claims; and (c) it can assert a ‘colorable federal

defense.’” Durham, 445 F.3d at 1251; see Mesa v. California, 489 U.S. 121, 124-25, 129-31, 133-

35 (1989); Cuomo v. Crane Co., 771 F.3d 113, 115 (2d Cir. 2014); Bennett v. MIS Corp., 607 F.3d

1076, 1085 (6th Cir. 2010); Isaacson, 517 F.3d at 135; Ex. E, Nessel Order Denying Remand 4-5.

        17.    Removal rights under the federal officer removal statute, 28 U.S.C. § 1442, are

much broader than under the general removal statute, 28 U.S.C. § 1441. Suits against defendants

acting on behalf of federal officers “may be removed despite the nonfederal cast of the complaint;

the federal-question element is met if the defense depends on federal law.” Jefferson Cty. v. Acker,

527 U.S. 423, 431 (1999). This is because § 1442 protects “the government’s need to provide a

federal forum for its officers and those who are ‘acting under’ a federal office.” Albrecht v. A.O.

Smith Water Prods., 2011 WL 5109532, at *3 (S.D.N.Y. Oct. 21, 2011) (citation omitted). This

important federal policy “should not be frustrated by a narrow, grudging interpretation of

[§] 1442(a)(1).” Willingham v. Morgan, 395 U.S. 402, 407 (1969); see Durham, 445 F.3d at 1252.

To the contrary, 28 U.S.C. § 1442 as a whole must be “liberally construe[d]” in favor of removal.



                                                 7
       Case 1:21-cv-00205 ECF No. 1, PageID.8 Filed 03/01/21 Page 8 of 25




Papp v. Fore-Kast Sales Co., 842 F.3d 805, 812 (3d Cir. 2016) (alterations in original, internal

quotation marks omitted).

          18.   All requirements for removal under § 1442(a)(1) are satisfied here. See, e.g., Ex. E,

Nessel Order Denying Remand 5-8; Ayo v. 3M Co., 2018 WL 4781145, at *7-15 (E.D.N.Y. Sept.

30, 2018) (denying motion to remand and finding that federal officer removal was proper in case

against 3M and other AFFF manufacturers). In similar cases pending in the In re AFFF MDL,

including in multiple separate lawsuits filed by the State of New York, Judge Gergel has found

that removal under § 1442 was proper. See Ex. K, Order 3-6, In re AFFF, No. 2:18-mn-2873, ECF

No. 325 (D.S.C. Oct. 1, 2019) (“Ridgewood Water Order”) (removal requirements satisfied where

plaintiff’s claims were based in part on MilSpec AFFF); In re AFFF, 2019 WL 2807266, at *2

(denying motion to remand first AFFF action filed by the State of New York); Order 3-5, In re

AFFF, No. 2:18-mn-2873, ECF No. 320 (D.S.C. Sept. 27, 2019) (denying motion to remand

second AFFF action filed by the State of New York). Judge Maloney’s Order Denying Remand in

Nessel and the MDL Court’s holdings clearly demonstrate that this case, too, is properly removed

to federal court.3

     A.         MilSpec AFFF

          19.   Since the late 1960s/early 1970s, the United States military began using AFFF that

meets military specifications (“MilSpec AFFF”) on military bases, airfields, and Navy ships—

settings where fuel fires are inevitable and potentially devastating—to train its personnel, put out

fires, save lives, and protect property. Indeed, the U.S. Naval Research Laboratory developed

AFFF with some assistance from industry participants, and its researchers were granted the first




3
        Following removal, 3M intends to designate this action for transfer to the MDL.
                                                  8
       Case 1:21-cv-00205 ECF No. 1, PageID.9 Filed 03/01/21 Page 9 of 25




AFFF patent in 1966.4 Decades later, the Naval Research Laboratory described the development

of AFFF as “one of the most far-reaching benefits to worldwide aviation safety.”5

        20.    The manufacture and sale of MilSpec AFFF is governed by rigorous military

specifications created and administered by Naval Sea Systems Command. The applicable

specification, Mil-F-24385, was first promulgated in 1969, and has been revised a number of times

since then.6 All MilSpec AFFF products must be qualified for listing on the applicable Qualified

Products List prior to military procurement. Prior to such listing, a manufacturer’s products are

examined, tested, and approved to be in conformance with specification requirements.7 The

MilSpec designates Naval Sea Systems Command as the agency responsible for applying these

criteria and determining whether AFFF products satisfy the MilSpec’s requirements. After a

product is added to the Qualified Products List, “[c]riteria for retention of qualification are applied

on a periodic basis to ensure continued integrity of the qualification status.”8 Naval Sea Systems

Command reserves the right to perform any of the quality assurance inspections set forth in the

specification where such inspections are deemed necessary to ensure supplies and services

conform to prescribed requirements.

        21.    From its inception until very recently, the MilSpec included the express

requirement that MilSpec AFFF contain “fluorocarbon surfactants”—the class of chemical


4
       U.S. Patent No. 3,258,423 (filed Sept. 4, 1963; published June 28, 1966).
5
        U.S. Navy, NRL/MR/1001-06-8951, The U.S. Naval Research Laboratory (1923–2005):
Fulfilling the Roosevelts’ Vision for American Naval Power 37 (2006) (“Fulfilling the Roosevelts’
Vision”), http://bit.ly/2mujJds.
6
      The 1969 MilSpec and all its revisions and amendments through the April 2020 amendment
(MIL-PRF-24385F(4)) are available at https://tinyurl.com/yxwotjpg.
7
         Dep’t of Defense SD-6, Provisions Governing Qualification 1 (Feb. 2014),
https://tinyurl.com/y5asm5bw.
8
       Dep’t of Defense SD-6, at 1.
                                                  9
      Case 1:21-cv-00205 ECF No. 1, PageID.10 Filed 03/01/21 Page 10 of 25




compounds that includes PFOA and PFOS, some of the very PFAS compounds at issue in the

Complaint here.9 And although in 2019 the MilSpec removed the modifier “fluorocarbon” from

“surfactants,” it expressly states that “the DoD intends to acquire and use AFFF with the lowest

demonstrable concentrations of . . . PFOS and PFOA” “[i]n the short term.”10 PFOA or PFOS are

unavoidably present at some concentrations in some fluorocarbon surfactants used in MilSpec

AFFF, and the current MilSpec expressly contemplates that AFFF formulations will contain PFOA

and PFOS (subject to recently imposed limits).

        22.    The Complaint (¶ 17) in this case alleges contamination from “PFAS” including

“PFOA” and “PFOS.” But in the Complaint, Plaintiffs purported to disclaim seeking to recover

in this lawsuit for putative PFAS contamination caused by MilSpec AFFF or any other AFFF

products. Thus, the Complaint averred that “PFAS as defined in this Complaint does not include

aqueous film-forming foams (AFFFs) of any kind or type containing PFOA and/or PFOS, or

otherwise.” Compl. ¶ 19 (emphasis in original). Recent developments, however, have made it clear

that Plaintiffs in this case do now seek to recover for alleged injuries purportedly caused in part

by the use of MilSpec AFFF.

        23.    Plaintiffs’ January 28, 2021 discovery responses contain a chart disclosing “PFAS

‘sites’” and “areas of interest” at which Plaintiffs have allegedly discovered “PFAS”

contamination for which they are seeking to recover damages and remedies in this case. Ex. I at

35-41. The same chart also lists “AFFF ‘sites’” and “areas of interest” identified by Plaintiffs. Id.

Although Plaintiffs tried to argue in their discovery responses that “[t]his litigation does not

involve AFFF contamination” (id. at 35), Plaintiffs denied a Request to Admit that “Defendants



9
       See Mil-F-24385 § 3.2 (1969); MIL-PRF-24385F(2) § 3.2 (2017).
10
       See MIL-PRF-24385F(3) §§ 3.2, 6.6 (2019).
                                            10
      Case 1:21-cv-00205 ECF No. 1, PageID.11 Filed 03/01/21 Page 11 of 25




cannot be held liable for any PFAS contamination for which [Plaintiffs] seek Relief unless [they]

prove that the contamination is not attributable . . . to the manufacture, sale, storage, or use of

AFFF.” Id. at 6. And in fact, four of the sites listed on Plaintiffs’ chart are identified as both

“PFAS” and “AFFF” sites or areas of interest. Id. at 40, 41.

        24.    In particular, Plaintiffs’ January 28, 2021 discovery responses identify RACER

Willow Run as a site at issue in this putative “non-AFFF” case that in fact allegedly has

contamination from both “PFAS” (i.e., in Plaintiffs’ strained verbiage, “non-AFFF”) and “AFFF”

sources. Id. at 40. Moreover, upon information and belief, Plaintiffs elsewhere claim that the

“AFFF” contamination at RACER Willow Run arises, at least in part, from MilSpec AFFF.

Further, upon information and belief, Plaintiffs are seeking to recover for alleged contamination

at RACER Willow Run in their MilSpec AFFF case, now pending in the In re AFFF MDL. It thus

has become evident that MilSpec AFFF is a source of at least a part of the alleged PFAS

contamination giving rise to Plaintiffs’ alleged injuries in this case.

        25.    Upon information and belief, MilSpec AFFF is a plausible source of the alleged

PFAS contamination at other “PFAS” sites identified by Plaintiffs in their January 28, 2021

discovery responses in this case. Upon information and belief, some of those sites are either

proximate to or downriver from sites at which Plaintiffs themselves claim that alleged PFAS

contamination arises, at least in part, from MilSpec AFFF. For example, upon information and

belief, Plaintiffs claim that PFAS contamination at the Wurtsmith Air Force Base and other

locations in Oscoda, Michigan arose at least in part from MilSpec AFFF, and are seeking to recover

for such PFAS contamination in their MilSpec AFFF lawsuit. The Wurtsmith Air Force Base is in

the vicinity of the “Oscoda Township Dump” and “AuSable Twp Smith Street Area” sites, both




                                                  11
      Case 1:21-cv-00205 ECF No. 1, PageID.12 Filed 03/01/21 Page 12 of 25




of which are identified by Plaintiffs’ January 28, 2021 discovery responses as “PFAS” sites at

issue in this case. Id. at 36, 37.

         26.    Because the alleged PFAS contamination at RACER Willow Run and other sites

identified by Plaintiffs’ January 28, 2021 discovery responses as at issue in this case is plausibly

attributable in part to MilSpec AFFF, 3M is entitled to remove this case as a whole pursuant to

federal officer jurisdiction. As Judge Maloney held in denying Plaintiffs’ motion to remand in the

putative “commercial AFFF” case, “[i]t is entirely possible that Plaintiffs’ injuries occurred from

actions taken while Defendants were acting under color of federal office: namely, MilSpec AFFF,”

and “while Plaintiffs attempt to surgically divide their complaints between Commercial and

MilSpec AFFF, they cannot prevent Defendants from raising the production of MilSpec AFFF as

a defense or alternative theory.” Ex. E, Nessel Order Denying Remand 7. Here too, 3M is entitled

to raise “the production of MilSpec AFFF as a defense or alternative theory” to Plaintiffs’

allegations of PFAS contamination at sites that the Plaintiffs’ January 28, 2021 discovery

responses identified as at issue in this case, such as RACER Willow Run, the Oscoda Township

Dump, and the AuSable Township Smith Street Area.

         27.    The circumstances here are also similar to those in Ridgewood Water v. 3M—an

action in which the plaintiff alleged damages from PFAS contamination of its water supply from

both AFFF and non-AFFF sources. See Ridgewood Water v. 3M Comp., No. 2:19-cv-09651

(“Ridgewood Water”), ECF No. 1, Ex. 2 (D.N.J. April 11, 2019) (Ridgewood Water complaint).

That action was removed to federal court based on federal officer jurisdiction and subsequently

transferred by the JPML to the In re AFFF MDL. See Notice of Removal, Ridgewood Water, ECF

No. 1; Order, In re AFFF, MDL 2873, ECF No. 483 (July 31, 2019). Judge Gergel denied the

plaintiff’s motion to remand. See Ex. K, Ridgewood Water Order. As Judge Gergel acknowledged,


                                                12
      Case 1:21-cv-00205 ECF No. 1, PageID.13 Filed 03/01/21 Page 13 of 25




in its complaint, the plaintiff in that case—like Plaintiffs here—affirmatively disavowed any claim

to recover for damages from contamination of its water supply due to MilSpec AFFF, but instead

was purporting to bring suit to recover for PFAS contamination from other sources, including

commercial (non-MilSpec) AFFF. Id. at 2-3. But the removing defendants had shown that the

contamination of the plaintiff’s water supply was plausibly attributable in part to releases of PFAS

from the use of MilSpec AFFF at a nearby airport. Although Plaintiffs disputed that evidence (see

id. at 3), Judge Gergel nevertheless concluded that federal officer removal was appropriate because

the defendants “contend[ed] that the AFFF products were manufactured according to MilSpec”

and thus had a “colorable” federal defense. Id. at 5. If anything, removal based on federal officer

jurisdiction is even more clearly supported here—and certainly colorable—because, upon

information and belief, Plaintiffs claim that PFAS contamination at the RACER Willow Run site

at issue in this case is due, at least in part, to MilSpec AFFF.

     B.           All the Requirements of 28 U.S.C. § 1442(a)(1) Are Satisfied

                1.       The “Person” Requirement Is Satisfied

          28.     The first requirement for removal under the federal officer removal statute is

satisfied here because 3M (a corporation) is a “person” under the statute. For purposes of

§ 1442(a)(1), the term “person” includes “‘companies, associations, firms, [and] partnerships.’”

Papp, 842 F.3d at 812 (quoting 1 U.S.C. § 1); see Bennett, 607 F.3d at 1085 (holding that a non-

natural entity is a “person” for purposes of § 1442(a)(1)); Ex. E, Nessel Order Denying Remand

5.

                2.       The “Acting Under” Requirement Is Satisfied

          29.     The second requirement (“acting under” a federal officer) is satisfied when an entity

assists or helps carry out the duties or tasks of a federal officer. Isaacson, 517 F.3d at 137 (internal

quotation marks omitted). “The words ‘acting under’ are to be interpreted broadly.” Id. at 136
                                                   13
      Case 1:21-cv-00205 ECF No. 1, PageID.14 Filed 03/01/21 Page 14 of 25




(citation omitted). Federal courts “have explicitly rejected the notion that a defendant could only

be ‘acting under’ a federal officer if the complained-of conduct was done at the specific behest of

the federal officer or agency.” Papp, 842 F.3d at 813.

        30.    The requirement is met here because the alleged PFAS contamination at sites at

issue in this case stems, at least in part, from MilSpec AFFF, a vital product provided by 3M that

otherwise “the Government would have had to produce itself.” Isaacson, 517 F.3d at 137. MilSpec

AFFF is a mission critical military and aviation safety product that, without the support of private

contractors, the government would have to produce for itself. See Ayo, 2018 WL 4781145, at *9

(describing MilSpec AFFF as a “mission critical” and “life-saving product” used by all branches

of the U.S. armed forces and NATO members (internal quotation marks omitted)); cf. Isaacson,

517 F.3d at 137. The Naval Research Laboratory states that, “[a]lthough [it] was responsible for

the original concepts and formulations, it was necessary to elicit the aid of the chemical industry

to synthesize the fluorinated intermediates and agents to achieve improvements in formulations.”11

        31.    Accordingly, the military has long depended upon outside contractors like 3M to

manufacture and supply AFFF. See Ex. E, Nessel Order Denying Remand 5 (“[I]f a private

contractor is performing a job that ‘in the absence of a contract with a private firm, the Government

itself would have had to perform,’ the contractor is acting under a federal officer. In this case,

Plaintiffs have admitted that Defendants were producing MilSpec AFFF . . . . This is a product that

the Government would have had to create if Defendants[12] did not exist.” (quoting Watson v.

Philip Morris Co., Inc., 551 U.S. 142, 153-34 (2007))); Ayo, 2018 WL 4781145, at *8-9 (holding

that 3M and other AFFF manufacturers were “acting under” a federal officer in connection with



11
       Fulfilling the Roosevelts’ Vision 37.
12
       The “Defendants” in that case, to whom Judge Maloney was referring, include 3M.
                                                 14
     Case 1:21-cv-00205 ECF No. 1, PageID.15 Filed 03/01/21 Page 15 of 25




the manufacture and sale of MilSpec AFFF); In re AFFF, 2019 WL 2807266, at *2 (finding that

the “acting under” requirement was satisfied because defendant demonstrated that it was

manufacturing AFFF under the guidance of the U.S. military). If 3M and other manufacturers did

not provide MilSpec AFFF for use by the military, the government would have to manufacture

and provide the product itself. “Therefore, [3M] ha[s] satisfied the ‘acting under’ requirement of

§ 1442(a)(1).” Ex. E, Nessel Order Denying Remand 5.

        32.     In designing, manufacturing and supplying MilSpec AFFF products, 3M acted

under the direction and control of one or more federal officers. Specifically, 3M acted in

accordance with detailed specifications, promulgated by Naval Sea Systems Command, that

govern AFFF formulation, performance, testing, storage, inspection, packaging, and labeling.

Further, the MilSpec AFFF products were subject to various tests by the United States Navy before

and after being approved for use by the military and for inclusion on the Qualified Products List

maintained by the United States Department of Defense.13

              3.       The Causation Requirement Is Satisfied

        33.     The third requirement, that a defendant’s actions were taken “under color of federal

office . . . has come to be known as the causation requirement.” Isaacson, 517 F.3d at 137

(alteration, citation, and internal quotation marks omitted). Like the “acting under” requirement,

“[t]he hurdle erected by this requirement is quite low.” Id.; accord Ex. E, Nessel Order Denying

Remand 6. Courts “credit Defendants’ theory of the case when determining whether [this] causal

connection exists.” Isaacson, 517 F.3d at 137.14



13
       See Dep’t of Defense, SD-6, at 1.
14
       The “acting under” and “under color of” prongs overlap. Both “are satisfied if the actions
subject to suit resulted directly from government specifications or direction.” Albrecht v. A.O.
Smith Water Prods., 2011 WL 5109532, at *5 (S.D.N.Y. Oct. 21, 2011).
                                                 15
      Case 1:21-cv-00205 ECF No. 1, PageID.16 Filed 03/01/21 Page 16 of 25




        34.    “To show causation, Defendants must only establish that the act that is the subject

of Plaintiffs’ attack . . . occurred while Defendants were performing their official duties.” Id. at

137-38. Here, the Plaintiffs’ claims of PFAS contamination at sites at issue in this case arise at

least in part from 3M’s production and sale of AFFF manufactured to military specifications,

which were then allegedly used or disposed by others in the State of Michigan. Upon information

and belief, Plaintiffs are seeking to recover for injuries caused at least in part by the use of PFAS

in MilSpec AFFF. 3M contends that the use of PFAS chemicals in MilSpec AFFF was required

by military specifications. The conflict is apparent: MilSpec AFFF was manufactured by 3M to

meet specifications established by the Department of Defense. Military installations are or have

been required to employ MilSpec AFFF. The design choices and other liability Plaintiffs are

attempting to impose via state law would create a conflict in which 3M could not comply with

both the MilSpec and the purported state-prescribed duty of care. See Boyle v. United Techs. Corp.,

487 U.S. 500, 509 (1988); see also Ayo, 2018 WL 4781145, at *9 (“[T]here is evidence of a ‘casual

connection’ between the use of PFCs in AFFF and the design and manufacture of AFFF for the

government.”); In re AFFF, 2019 WL 2807266, at *2 (“Here, [Plaintiff]’s claims arise out of use

of AFFF products that it claims [the defendant] manufactured and sold, and for which the U.S.

military imposes MilSpec standards. The Court . . . finds that the causation element of federal

officer removal is satisfied here.”). As Judge Maloney explained, “[e]ven if plaintiffs are later able

to demonstrate that their injuries occurred ‘because of an act not contemplated by [the federal

contract], it is sufficient for [removal] purposes that [execution of the federal contracts] gave rise

[to] the alleged cross-contamination.’ The specific factual questions of whether the challenged act

was within the scope of the federal contract are for federal—not state—courts to answer.” Ex. E,

Nessel Order Denying Remand 6 (quoting Bennett, 607 F.3d at 1088).


                                                 16
      Case 1:21-cv-00205 ECF No. 1, PageID.17 Filed 03/01/21 Page 17 of 25




                4.      The “Colorable Federal Defense” Requirement Is Satisfied

        35.     The fourth requirement (“colorable federal defense”) is satisfied by 3M’s assertion

of the government contractor defense.

        36.     At the removal stage, a defendant need only show that its government contractor

defense is colorable; that is, “that the defense was ‘legitimate and [could] reasonably be asserted,

given the facts presented and the current law.’” Papp, 842 F.3d at 815 (alteration in original,

citation omitted). A “defendant ‘need not win his case before he can have it removed.’” Id. (quoting

Willingham, 395 U.S. at 407); see also Bennett, 607 F.3d at 1089 (“[A] colorable federal defense

need only be plausible . . . [and] a district court is not required to determine its validity at the time

of removal.” (internal citation omitted)); Isaacson, 517 F.3d at 139 (“To be ‘colorable,’ the defense

need not be ‘clearly sustainable,’ as the purpose of the statute is to secure that the validity of the

defense will be tried in federal court.” (citation omitted)). As Judge Gergel and Judge Maloney

have both held, “the defense need not be ‘clearly sustainable’ to justify removal as merely

‘colorable.’” In re AFFF, 2019 WL 2807266, at *3; see Ex. E, Nessel Order Denying Remand 8

(“Defendants need not completely prove the validity of this defense; they must only show that the

defense is plausible.” (citing Bennett, 607 F.3d at 1089)). At the removal stage, the inquiry “is

purely jurisdictional, and neither the parties nor the district courts should be required to engage in

fact-intensive motion practice, pre-discovery, to determine the threshold jurisdictional issue.”

Cuomo, 771 F.3d at 116 (citing Kircher v. Putnam Funds Tr., 547 U.S. 633, 644 n.12 (2006)).15

Moreover, “this inquiry is undertaken whilst viewing the facts in the light most favorable to



15
       See also Kraus v. Alcatel-Lucent, 2018 WL 3585088, at *2 (E.D. Pa. July 25, 2018) (“A
court does not ‘determine credibility, weigh the quantum of evidence or discredit the source of the
defense’ at this stage. Instead, [the court] only determine[s] whether there are sufficient facts
alleged to raise a colorable defense.” (citations omitted)).
                                                   17
      Case 1:21-cv-00205 ECF No. 1, PageID.18 Filed 03/01/21 Page 18 of 25




Defendants.” Hagen v. Benjamin Foster Co., 739 F. Supp. 2d 770, 783–84 (E.D. Pa. 2010).

“Precisely in those cases where a plaintiff challenges the factual sufficiency of the defendant’s

defense, the defendant should ‘have the opportunity to present [his] version of the facts to a federal,

not a state, court.’” Cuomo, 771 F.3d at 116 (alteration in original) (citation omitted); see also

Bennett, 607 F.3d at 1090–91.

        37.    Under the government contractor defense, the defendant is not liable for alleged

defects or negligence with respect to military equipment or supplies “when (1) the United States

approved reasonably precise specifications; (2) the equipment conformed to those specifications;

and (3) the supplier warned the United States about the dangers in the use of the equipment that

were known to the supplier but not to the United States.” Boyle, 487 U.S. at 512.

        38.    3M has satisfied these elements for purposes of removal. As discussed above, Naval

Sea Systems Command approved reasonably precise specifications, governing MilSpec AFFF

formulation, performance, testing, storage, inspection, packaging, and labeling. 3M’s products

appeared on the DOD Qualified Products List, which could have happened only if Naval Sea

Systems Command had first determined that they conformed to the MilSpec. See Ayo, 2018 WL

4781145, at *13 (“[T]here is colorable evidence that Manufacturing Defendants’ Mil-Spec AFFF

is not a stock product and that the government approved reasonably precise specifications requiring

them to use PFCs, including PFOS and PFOA, in their products.”); see also id. (“There is also

colorable evidence . . . that Manufacturing Defendants’ AFFF products conformed to the

government’s reasonably precise specifications.”); In re AFFF, 2019 WL 2807266, at *2 (finding

that defendant demonstrated a colorable defense “where it contends that its AFFF products were

manufactured according to the U.S. military’s MilSpec specifications”).




                                                  18
      Case 1:21-cv-00205 ECF No. 1, PageID.19 Filed 03/01/21 Page 19 of 25




        39.    Moreover, the government was adequately informed regarding alleged product-

related “dangers,” Boyle, 487 U.S. at 512, to exercise its discretionary authority in specifying and

procuring MilSpec AFFF. The military specifications have long included testing protocols and

requirements for toxicity, chemical oxygen, and biological demand. Indeed, it is clear that the

United States has long understood that AFFF contain PFAS and may contain or break down into

PFOS and/or PFOA; that AFFF constituents can migrate through the soil and potentially reach

groundwater; and that it has been reported that this may raise environmental or health issues.16 For

example, in October 1980, a report supported by the U.S. Navy Civil Engineering Laboratory, U.S.

Air Force Engineering Service Center, and the U.S. Army Medical Research and Development

Command stated that AFFF contained fluorocarbons and that “[a]ll of the constituents resulting

from fire-fighting exercises are considered to have adverse effects environmentally.”17 More

recently, in a November 2017 report to Congress, the Department of Defense acknowledged the

concerns raised by the EPA regarding PFOS and PFOA. Nonetheless, it still described AFFF

containing PFOS or PFOA as a “mission critical product [that] saves lives and protects assets by

quickly extinguishing petroleum-based fires.”18 Indeed, Naval Sea Systems Command continues

to require that MilSpec AFFF contain “surfactants,” and recognizes that PFAS, including PFOS

and PFOA, will be present (subject to recently imposed limits for PFOS and PFOA) in AFFF

formulations.19 See Ayo, 2018 WL 4781145, at *12 (“That the DoD knows of the alleged risks of


16
        See, e.g., EPA, Revised Draft Hazard Assessment of Perfluorooctanoic Acid and its Salts,
at 1-6 (Nov. 4, 2002) (excerpt).
17
        See Edward S. K. Chian et al., Membrane Treatment of Aqueous Film Forming Foam
(AFFF) Wastes for Recovery of Its Active Ingredients 1 (Oct. 1980),
http://www.dtic.mil/dtic/tr/fulltext/u2/a136612.pdf.
18
       Dep’t of Defense, Aqueous Film Forming Foam Report to Congress 1-2 (Oct. 2017) (pub.
Nov. 3, 2017), https://tinyurl.com/y5un3zq8.
19
       MIL-PRF-24385F(4) § 6.6 & Tables 1, 3 (2020).
                                                19
      Case 1:21-cv-00205 ECF No. 1, PageID.20 Filed 03/01/21 Page 20 of 25




PFC-based AFFF products but continues to purchase them supports the position that the

government approved reasonably precise specifications for the claimed defective design.”); In re

AFFF, 2019 WL 2807266, at *2 (“As to whether [Defendant] adequately informed the U.S.

military of dangers associated with its AFFF products of which the military was not already aware,

[Defendant] points to materials such as a November 2017 Department of Defense report to

Congress, in which the agency acknowledged the [EPA]’s stated concerns with PFOS/PFOA in

drinking water . . . .”).

         40.    At a minimum, these facts constitute colorable evidence that Naval Sea Systems

Command “made a discretionary determination” regarding the formulation and other

specifications of MilSpec AFFF after weighing the fire-suppression benefits against the alleged

risks. See Twinam v. Dow Chem. Co. (In re “Agent Orange” Prod. Liab. Litig.), 517 F.3d 76, 90

(2d Cir. 2008); see also Albrecht v. A.O. Smith Water Prods., No. 11 Civ. 5990, 2011 WL 5109532,

at *5 (S.D.N.Y. Oct. 21, 2011) (“A defendant is not required to warn the government where ‘the

government knew as much or more than the defendant contractor about the hazards of the

product.’” (citation omitted)). Where, as here, the government has exercised “discretionary

authority over areas of significant federal interest such as military procurement,” the government

contractor defense applies. In re “Agent Orange” Prod. Liab. Litig., 517 F.3d at 89–90; see also

Ayo, 2018 WL 4781145, at *13.

         41.    In short, 3M has met its burden to remove the case—in accordance with other

decisions addressing motions to remand in PFAS litigation—“by alleging that the Government

provided specifications for MilSpec AFFF, that [its] AFFF conformed to those specifications, and

that [it was] not aware of any dangers unknown to the Government. Whether these facts are true




                                               20
      Case 1:21-cv-00205 ECF No. 1, PageID.21 Filed 03/01/21 Page 21 of 25




is not for this Court to determine at this stage. The Court need only consider whether the defense

is plausible; it is.” Ex. E, Nessel Order Denying Remand 8.

       WHEREFORE, 3M hereby removes this action from the State of Michigan Circuit Court

for the 17th Judicial Circuit, Kent County, to this Court.


Dated: March 1, 2021                          Respectfully submitted,

                                              /s/ Daniel L. Ring
                                              Daniel L. Ring (P00174)
                                              MAYER BROWN LLP
                                              71 South Wacker Drive
                                              Chicago, IL 60606
                                              (312) 782-0600
                                              dring@mayerbrown.com

                                              Robert L. DeJong (P12639)
                                              Joseph M. Infante (P68719)
                                              MILLER, CANFIELD, PADDOCK AND STONE, P.L.C.
                                              99 Monroe Avenue NW, Suite 1200
                                              Grand Rapids, MI 49503
                                              (616) 454-8656
                                              dejong@millercanfield.com
                                              infante@millercanfield.com

                                              Counsel for 3M Company




                                                 21
        Case 1:21-cv-00205 ECF No. 1, PageID.22 Filed 03/01/21 Page 22 of 25




                                 CERTIFICATE OF SERVICE

          I certify that on March 1, 2021, copies of the foregoing NOTICE OF REMOVAL, with

its Exhibits, are being served on all parties via first class mail and/or email, at the addresses

indicated below.*


    Dana Nessel                                   Adam J. Levitt
    Attorney General                              Amy E. Keller
    Polly A. Synk                                 Special Assistant Attorneys General
    Danielle Allison-Yokom                        Daniel R. Flynn
    Assistant Attorneys General                   Laura E. Reasons
    Michigan Department of Attorney General       Adam Prom
    Environment, Natural Resources, and           DiCello Levitt Gutzler LLC
    Agriculture Division                          Attorneys for Plaintiffs
    Attorneys for Plaintiffs                      10 North Dearborn Street, 11th Floor
    P.O. Box 30755                                Chicago, IL 60602
    Lansing, MI 48909                             alevitt@dicellolevitt.com
    synkp@michigan.gov                            akeller@dicellolevitt.com
    allisonyokomd@michigan.gov                    dflynn@dicellolevitt.com
                                                  lreasons@dicellolevitt.com
                                                  aprom@dicellolevitt.com

    Richard W. Fields                             Gregory M. Utter
    Special Assistant Attorney General            Joseph M. Callow, Jr.
    Fields, PLLC                                  Special Assistant Attorneys General
    Attorney for Plaintiffs                       Keating Muething & Klekamp PLL
    1700 K. Street NW, Suite 810                  Attorneys for Plaintiffs
    Washington, DC 2006                           1 East 4th Street, Suite 1400
    fields@fieldslawpllc.com                      Cincinnati, OH 45202
                                                  gmutter@kmklaw.com
                                                  jcallow@kmklaw.com




*
        Defendant Archroma Management, LLC, is not a party because it was dismissed for non-
service on September 10, 2020. Defendant Asahi Kasei Plastics North America, Inc., is not a party
because it was severed from this case on August 19, 2020. Defendant Dyneon L.L.C. has been
dissolved since 2011, no longer exists, and has no valid agent for service of process.
                                                22
    Case 1:21-cv-00205 ECF No. 1, PageID.23 Filed 03/01/21 Page 23 of 25




Lanny Kurzweil                                  J. Michael Huget
Ira Gottlieb                                    Anthony Acciaioli
John McAleese                                   Honigman LLP
McCarter & English, LLP                         Attorneys for Defendants E.I. DuPont De
Attorneys for Defendants E.I. du Pont de        Nemours and Company, The Chemours
Nemours and Company, The Chemours               Company, and The Chemours Company FC,
Company, and The Chemours Company               LLC, as to all claims except the fraudulent
FC, LLC, as to all claims except the            transfer claim
fraudulent transfer claim                       315 East Eisenhower Parkway, Suite 100
100 Mulberry Street, Four Gateway Center        Ann Arbor, MI 48108
Newark, NJ 07102                                mhuget@honigman.com
lkurzweil@mccarter.com                          aacciaioli@honigman.com
igottlieb@mccarter.com
jmcaleese@mccarter.com

Katherine L.I. Hacker                           Matthew P. Kennison
Bartlit Beck LLP                                Riley Safer Holmes & Cancila LLP
Attorney for Defendants E. I. du Pont de        Attorney for Defendants E. I. du Pont de
Nemours and Company, as to the fraudulent       Nemours and Company, as to the fraudulent
transfer claim, DowDuPont, Inc., Corteva,       transfer claim, DowDuPont, Inc., Corteva,
Inc., and DuPont de Nemours, Inc., as to all    Inc., and DuPont de Nemours, Inc., as to all
claims                                          claims
1801 Wewatta Street, Suite 1200                 121 W. Washington, Suite 402
Denver, CO 80202                                Ann Arbor, MI 48104
kat.hacker@bartlitbeck.com                      mkennison@rshc-law.com

Christopher R. Gura                             Katharine A. Roin
Abbott Nicholson, P.C.                          Bartlit Beck LLP
Attorney for Defendant The Chemours             Attorney for Defendants E. I. du Pont de
Company, as to the fraudulent transfer          Nemours and Company, as to the fraudulent
claim                                           transfer claim, DowDuPont, Inc., Corteva,
1900 West Big Beaver Road, Suite 203            Inc., and DuPont de Nemours, Inc., as to all
Troy, MI 48084                                  claims
crgura@abbottnicholson.com                      54 West Hubbard Street, Suite 300
                                                Chicago, IL 60654
                                                kate.roin@bartlitbeck.com




                                           23
    Case 1:21-cv-00205 ECF No. 1, PageID.24 Filed 03/01/21 Page 24 of 25




Anthony A. Agosta                              Martha N. Donovan
Michael J. Pattwell                            Margaret Raymond-Flood
Zachary C. Larsen                              Norris McLaughlin, P.A.
Clark Hill PLC                                 Attorneys for Defendant The Chemours
Attorneys for Defendant AGC Chemicals          Company, as to the fraudulent transfer claim
Americas Inc.                                  400 Crossing Boulevard, 8th Floor
212 East Cesar E. Chavez Avenue                Bridgewater, NJ 08807
Lansing, MI 48906                              mndonovan@norris-law.com
aagosta@clarkhill.com                          mraymondflood@norris-law.com
mpattwell@clarkhill.com
zlarsen@clarkhill.com

Beth S. Gotthelf                               Peter C. Condron
John C. Valenti                                Clifford J. Zatz
Javon R. David                                 Laura Offenbacher Aradi
Butzel Long, P.C.                              Crowell & Moring LLP
Attorneys for Defendant Archroma U.S.,         Attorneys for Defendant AGC Chemicals
Inc.                                           Americas, Inc.
150 W. Jefferson, Suite 100                    1001 Pennsylvania Avenue, N.W.
Detroit, MI 48226                              Washington, D.C. 20004
gotthelf@butzel.com                            pcondron@crowell.com
valenti@butzel.com                             czatz@crowell.com
davidj@butzel.com                              laradi@crowell.com

Gwyn Williams                                  Steven P. Croley
Latham & Watkins LLP                           Latham & Watkins LLP
Attorney for Defendant Solvay Specialty        Attorney for Defendant Solvay Specialty
Polymers USA, LLC                              Polymers USA, LLC
200 Clarendon Street                           555 Eleventh Street NW, Suite 1000
Boston, MA 02216                               Washington, D.C. 20004
gwyn.williams@lw.com                           steven.croley@lw.com

Theodore M. Grossman                           Kegan A. Brown
Rebekah E. Blake                               Latham & Watkins LLP
Jones Day                                      Attorney for Defendant Solvay Specialty
Attorneys for Defendant Daikin America,        Polymers USA, LLC
Inc.                                           885 Third Avenue
250 Vesey Street                               New York, NY 10022
New York, NY 10281                             kegan.brown@lw.com
tgrossman@jonesday.com
reblake@jonesday.com




                                          24
    Case 1:21-cv-00205 ECF No. 1, PageID.25 Filed 03/01/21 Page 25 of 25




Cory M. Carone                                  Louis A. Chaiten
Jones Day                                       James R. Saywell
Attorney for Defendant Daikin America,          Jones Day
Inc., and Daikin Industries, Ltd.               Attorneys for Defendant Daikin America, Inc.
150 W. Jefferson Ave.                           901 Lakeside Avenue East
Suite 2100                                      Cleveland, OH 44114
Detroit, MI 48226                               lachaiten@jonesday.com
ccarone@jonesday.com                            jsaywell@jonesday.com

Jessica A. Sprovtsoff                           Sara J. Gourley
Robert D. Boley                                 Maja C. Eaton
J. Michael Showalter                            Daniel A. Spira
Schiff Hardin LLP                               Sidley Austin LLP
Attorneys for Defendants Arkema Inc. and        Attorneys for Defendants Arkema Inc. and
Arkema France                                   Arkema France
350 S. Main Street, Suite 210                   One South Dearborn Street
Ann Arbor, MI 48104                             Chicago, IL 60603
jsprovtsoff@schiffhardin.com                    sgourley@sidley.com
rboley@schiffhardin.com                         meaton@sidley.com
mshowalter@schiffhardin.com                     dspira@sidley.com


                                                 /s/ Daniel L. Ring
                                                 Daniel L. Ring




                                           25
